Citation Nr: 0827508	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-33 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's compensation benefits on behalf of the veteran's 
minor children.  


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1996 to January 
1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has previously established entitlement to 
service-connected disability compensation.  In June 2005, the 
appellant filed a claim for apportionment of the veteran's 
disability compensation on behalf of their minor children.  
The veteran was notified of this claim in March 2006.  Both 
the veteran and the appellant submitted financial 
information.  In a special apportionment decision of June 
2006, the RO denied an apportionment to the appellant.  The 
appellant filed a notice of disagreement (NOD) in June 2006.  
The RO issued a Statement of the Case (SOC) later in October 
2006 to both her and the veteran.  In October 2006, the 
appellant filed an appeal to the Board and requested a 
hearing.  There is no evidence, however, that the RO 
furnished a copy of the appeal statement to the veteran or 
that the veteran was informed that a hearing was scheduled.  

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  Simultaneously 
contested claim refers to the situation in which the 
allowance of one claim results in the disallowance of another 
claim involving the same benefit or the allowance of one 
claim results in the payment of a lesser benefit to another 
claimant.  38 C.F.R. § 20.3(p).  

Under 38 C.F.R. § 19.102, when a Substantive Appeal is filed 
in a simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  Prior 
to appellate review, the RO should provide the veteran with 
the substance of the substantive appeal.

It is finally noted that the appellant failed to appear for a 
videoconference hearing scheduled before the Board for 
November 2007.  It appears, however, that the letter 
notifying the appellant of this hearing was returned 
undelivered.  The Board notes that appellant may currently 
live at the Lake Village, Arkansas address listed on a July 
2006 letter (the Board looked up the appellant's address at 
www.whitepages.com).  The RO should reschedule this hearing 
and notify the veteran of the hearing as well.

The Board concludes that the case must be remanded to ensure 
that the contested claims procedures have been followed.  
Accordingly, to ensure full compliance with due process 
requirements set forth in the regulations cited above, the 
case is REMANDED to the AMC for the following development.

1.  The AMC should furnish the veteran 
with the substance of the appellant's 
Substantive Appeal, and the opportunity 
to respond thereto.

2.  The AMC should reschedule the 
appellant's requested videoconference 
before the Board, and send a letter to 
the address referred to above.  The 
veteran should also be sent a 
notification letter.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant and the veteran need take no action 
until otherwise notified.  They have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

